364 S.W.3d 806 (2012)
Justin BOONE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73561.
Missouri Court of Appeals, Western District.
April 24, 2012.
Justin R. Boone, Stanberry, MO, pro se.
Shelly A. Kintzel, Melissa Hernandez, Rule 13 Law Student, Jefferson City, MO, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Justin Boone appeals pro se from the decision of the Labor and Industrial Relations Commission ("the Commission"), which denied him unemployment compensation benefits. Boone raises two issues on appeal, arguing that the facts in his case do not support the Commission's conclusion and that he met all the deadlines to *807 ensure a timely appeal. We affirm. Rule 84.16(b).